Citation Nr: 0927249	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-25 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to a compensable disability rating for 
service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 
1968.

These matters come to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that, in pertinent part, denied the Veteran's claims for 
service connection for right ear hearing loss and for a 
compensable rating for his service connected left ear hearing 
loss.

The issue of entitlement to a compensable rating for service 
connected left ear hearing loss is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Right ear hearing loss was not manifested during service or 
for several years thereafter, and is not otherwise related to 
such service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the veteran of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Veteran pre-adjudication notice in August 
2004; however, the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the claims or address the theory of secondary 
service connection.  That notice was subsequently provided in 
a June 2006 letter.  Any error with regard to the timing of 
the rating criteria or effective date provisions is harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to the 
claimed condition.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

As for the duty to assist, VA has obtained service treatment 
records, afforded the Veteran VA examinations, and assisted 
the Veteran in obtaining evidence.  All known and available 
records relevant to the service connection issue on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim for service connection at this time.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385.  Moreover, it is noted 
that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  Regulation 38 C.F.R. § 3.385 does not necessarily 
preclude service connection for hearing loss that first met 
the regulation's requirements after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who 
seeks to establish service connection for a current hearing 
disability must show, as is required in a claim for service 
connection for any disability, that a current disability is 
the result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A.  § 1110; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 
Vet. App. at 159-60.

Factual Background and Analysis

The Veteran served in an artillery unit in Vietnam, and he is 
service-connected for left ear hearing loss.  The service 
treatment records show normal right ear hearing at enlistment 
in March 1965.  On the separation examination in January 
1968, the Veteran denied hearing loss.  Audiometry showed the 
following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
X
20
LEFT
10
5
10
X
40


In May 1968, at the time of the Veteran's enlistment in the 
Texas Army National Guard, audiometry showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
X
20
LEFT
10
5
10
X
40

In February 1969, National Guard audiometry testing showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
X
25
LEFT
0
0
0
X
60

An August 1972 private treatment record noted the Veteran 
complained of left ear buzzing for the past four months.  The 
Veteran was not aware of any hearing loss.  He had spent one 
year in Vietnam in artillery, but stated that he was not 
around loud guns much and had no injury to his ears.  The 
examiner noted that audiogram showed high frequency 
sensorineural hearing loss in the left ear slightly more than 
the right.  Both ears were moderately severe in the high 
frequencies.

A September 1998 treatment record noted bilateral high 
frequency hearing loss.

On VA examination in April 2000, the Veteran reported left 
ear hearing loss which he attributed to being hit with a 
padded baton over the left ear by a drill sergeant in 
service.  He also reported exposure to loud noises associated 
with his artillery duty.  

VA audiometry showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
60
35
LEFT
0
15
60
65
60

Speech recognition was 96 percent in the right ear and 84 
percent in the left ear.

VA audiometry in June 2001 showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
55
45
LEFT
15
20
60
65
60

Speech recognition was 92 percent in the right ear and 76 
percent in the left ear.

A June 2004 private otolaryngology report noted the Veteran 
had reported a hearing disability for "20-plus years."  The 
Veteran reported a history of noise exposure from artillery 
in Vietnam and from using chainsaws without ear protection to 
cut firewood for several years in the 1970s.  The examiner 
noted that the Veteran's hearing loss was probably associated 
with aging as well as noise exposure.

A VA examination was conducted in February 2005.  Audiometry 
showed the following:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
55
50
LEFT
10
25
65
65
65

Speech recognition was 96 percent in the right ear and 76 
percent in the left ear.

The examiner reviewed the claims folder and noted the 
Veteran's civilian employment included work repairing single 
engine airplanes without ear protection, and as a general 
contractor.  The examiner stated that review of the record 
showed that the active duty and National Guard testing did 
not show a right ear hearing loss, and that the Veteran was 
first aware of hearing loss in 1972 when it was demonstrated 
on private testing.  It was the examiner's professional 
opinion that "something happened while he was in civilian 
life" and "threshold values in the right ear are less 
likely than not secondary to acoustic trauma in the 
military."

The evidence shows that the Veteran has a current right ear 
hearing disability as defined by VA regulations.  38 C.R.F. § 
3.385.  However, there is no evidence showing a chronic right 
ear condition in service.  Importantly, the audiologic 
testing in service and in the first postservice year (while 
in the National Guard) did not demonstrate right ear hearing 
impairment.  Rather, the first showing of right ear hearing 
loss is in 1972, more than four years after separation from 
active service.

The Board acknowledges that the Veteran was exposed to 
artillery noise during service; however, the only medical 
opinion of record as to the etiology of the hearing loss 
expressly rejects a causal relationship between the hearing 
disability and the Veteran's time in service.  Without a 
medical opinion linking the appellant's current disability to 
his service, there is no basis for granting service 
connection.  

The Veteran claims that his current right ear hearing loss is 
related to service.  His current recitation of his symptoms 
during service is accepted as true.  To the extent that the 
Veteran may be competent to report on his own observations 
regarding his hearing loss (see Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007)), the Board finds his assertions 
outweighed by the opinion provided by the VA examiner who 
reviewed the complete record and discussed the Veteran's in-
service history, and as well by the contemporaneous records 
showing no complaints of right ear hearing loss until 1972.  

In light of the aforementioned, the Board concludes that 
service connection for right ear hearing loss must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for right ear hearing loss is denied.


REMAND

The Board finds that additional development is required 
before the issue of entitlement to a compensable disability 
evaluation for left ear hearing loss can be adjudicated.  
Specifically, the Veteran be furnished with notice in 
compliance with the guidance set forth in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

In addition, the Board notes the Veteran was afforded a VA 
examination in February 2005, but the examiner did not 
discuss the effects of the Veteran's service connected left 
ear hearing loss on his occupational functioning and daily 
activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  The Veteran specifically alleges that his hearing 
loss prevents him from obtaining and maintaining employment, 
raising the issue of whether an extraschedular rating can be 
awarded under 38 C.F.R. § 3.321.  Unlike the rating schedule 
for hearing loss, the extraschedular provisions do not rely 
exclusively on objective test results to determine if 
referral is warranted.  VA audiological evaluations should 
address the effect of a hearing loss disability on a 
Veteran's occupational functioning and daily activities in 
order to facilitate these determinations.  Id.  Such 
discussion is lacking in the VA audiological evaluation of 
record.

Given the above, the Board finds that another VA examination 
is warranted to clarify the severity of the Veteran's hearing 
loss.  Accordingly, the case is REMANDED for the following 
action:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, 38 U.S.C.A. §§ 5102, 5103, and 
5103A, 38 C.R.F. § 3.159(e), and any other 
applicable legal precedent.  Specifically, 
The RO should furnish the Veteran notice 
in compliance with the guidance set forth 
in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

2.  Schedule the Veteran for a VA 
audiological examination.  The testing 
must include a puretone audiometry test, 
showing the puretone thresholds in 
decibels at the frequencies of 1000, 2000, 
3000 and 4000 Hertz, as well as the 
Maryland CNC controlled speech 
discrimination test.  The claims file must 
be made available to the examiner for 
review.  The examination must also include 
a discussion of the effects of the 
Veteran's service-connected left ear 
hearing loss on his occupational 
functioning and daily activities.  Add the 
report of the full test results to the 
Veteran's claims file.

3.  Thereafter, readjudicate the claim for 
increased rating for left ear hearing 
loss.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


